By the Court.

Lumpkin, J.
delivering the opinion.
The judgment of the Court must be reversed in this case,, upon the ground that the Court erred in charging the Jury,, that before a guardian can be justified in appropriating any portion of his ward’s estate to his education and maintenance, he must make a special report to the Court, that the income is insufficient for that purpose; and that his general return, showing the condition of the estate, will not do.
And upon the further ground, that the verdict of the Jury was strongly and decidedly against the weight of evidence,. *328Indeed, founded as it was upon the testimony of Mr. Leon•ard, that the board and education in this case was a gift, we may say that the verdict was wholly without proof to support It. All the uncle said was, in effect, conditional, namely: that if the nephews had no property, he would board and school them. But when the $400 came to his hands, it raised an implied obligation in law, that he should be paid. And as the return shows, this money was received before the disbursements were made.
It may do very well to talk about apprenticing “ Young Amierica." It is a fallacy and an impossibility, as every body knows. The first thing heard of the boy, he is in California. Better spend what little they have in qualifying them to become the founders of States, than attempt to convert them into honest artisans and mechanics.